                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


MVT SERVICES, LLC d/b/a MESILLA
                             § CIVIL ACTION NO. 2:18-CV-01128-GJF-KRS
VALLEY TRANSPORTATION,       §
                             §
     Plaintiff,              §
                             §
vs.                          §
                             §
GREAT WEST CASUALTY COMPANY, §
                             §
     Defendant.              §


                              ORDER EXTENDING DEADLINES

         The Court, having considered Plaintiff MVT Services, LLC’s and Great West Casualty

Company’s Joint Motion to Modify Scheduling Order (the “Motion”), finds that the Motion should

be GRANTED.

         It is therefore ORDERED that the Motion (Doc. 69) is hereby GRANTED.

         It is further ORDERED that the current and unexpired deadlines set in the Court’s July 17,

2019 Scheduling Order (Doc. 34), are extended to sixth months after the Court’s ruling on MVT’s

Motion for Summary Judgment.

         It is further ORDERED that all trial and associated deadlines set forth in the Court’s Order

Setting Jury Trial (Doc. 38) are hereby VACATED and will be reset, if appropriate, by the Presiding

Judge.




                                                  KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE
